Citation Nr: 0923810	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  02-20 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 
1956.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In February 2005, a hearing was held before the undersigned.  
A transcript of the hearing is of record.

This case was previously before the Board in April 2005 when 
it was reopened and remanded for further development.

The Board issued a decision in August 2007 that denied 
service connection for a low back disability.  The Veteran 
appealed the August 2007 Board decision to the United States 
Court of Appeals for Veterans Claims (Court) and the parties 
entered a Joint Motion for Remand in August 2008.  The Joint 
Motion agreed that the Veteran should be afforded a 
contemporaneous medical examination that considers the 
Appellant's prior medical history.  An August 2008 Order by 
the Court remanded that issue to the Board for compliance 
with the Joint Motion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

In the August 2007 decision, the Board denied service 
connection for a low back disability because the evidence 
failed to demonstrate that the Veteran's back disability was 
related to service.  Pursuant to an earlier Board remand, the 
RO arranged for a VA examination for the Veteran's low back 
disability in March 2006.  The March 2006 VA examiner noted 
that the Veteran reported having a back injury in 1952, but 
did not offer an opinion on the nexus issue.  In December 
2006, as an addendum to the March 2006 examination, another 
VA expert opined that the Veteran's current degenerative disc 
disease (DDD) of the lumbar spine is not caused by or a 
result of service because there was no medical evidence in 
the service treatment records (STRs) concerning back 
conditions.  The August 2007 Board decision found the 
December 2006 VA medical opinion to be highly probative and 
noted that the examiner had the Veteran's reported history 
and injuries to review.  As noted in the August 2007 Board 
decision, the Veteran's STRs show that the Veteran had a 
minor back strain in 1952.  However, in the November 2006 AMC 
request for a nexus opinion, the RO stated that the Veteran's 
STRs did not show any treatment, complaint, or diagnosis of 
any back condition during active service.

In the Joint Motion, the parties agreed that a remand was 
required so that the VA could satisfy its duty to assist by 
providing Appellant a thorough and contemporaneous medical 
examination that considers the Veteran's prior medical 
history.  The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  The 
Joint Motion notes that the December 2006 VA opinion was 
based on the rationale that there was no medical evidence 
concerning back conditions in the STRs; but the STRs showed 
that Appellant sustained a back strain during service.  A 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
The Joint Motion found the Board's reliance on the December 
2006 medical opinion to be in error.  In light of the Joint 
Motion, the Boards finds that a VA examination is required at 
this point to determine the etiology of any current low back 
disability.  This medical examination must consider the 
records of prior medical examinations and treatment in order 
to assure a fully informed decision.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  

Finally, the Board notes the Veteran has not been provided 
the notice specified by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran and his 
representative providing all required 
notice, to include notice with respect to 
the disability-rating and effective-date 
elements of the claim.

2. Arrange for the Veteran to be afforded 
an examination by an appropriate physician 
to determine the etiology of his low back 
disability.  The examiner should obtain a 
complete, pertinent history from the 
Veteran and review the claims file in 
conjunction with the examination, giving 
particular attention to his STRs.  Based 
on a review of the record and examination 
of the Veteran, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
better probability) that the Veteran's low 
back disability is related to his service.  
The examiner must explain the rationale 
for all opinions given.  If the examiner 
is unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated, and the examiner 
should explain why an opinion is not 
possible.

3. Undertake any additional development 
deemed necessary and re-adjudicate the 
claim.  If it remains denied, issue an 
appropriate supplemental SOC and give the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.


The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



